Title: To Benjamin Franklin from the Abbé Morellet, [6 October 1781]
From: Morellet, abbé André
To: Franklin, Benjamin


Monsieur
Samedi à 4 heures [October 6, 1781]
Nous ne pourrons pas profiter ma soeur ma niece Mr. Marmontel et moi de la permission que vous m’aves donnée ce matin de diner ches vous demain. Nous ne manquerons pas de nous rendre tous à votre charmant déjeuner mais notre dame d’auteuil ne veut pas absolument que nous rompions une espece d’engagement que nous avions pris de diner chès elle et vous saves bien qu’on ne peut pas résister à ses volontés. J’ai l’honneur de vous renouveller les assurances de mon tendre et respectueux attachement
L’abbé Morellet
